                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF GEORGIA
                                  MACON DIVISION


SELECT MEDICAL CORPORATION d/b/a                 )
REGENCY HOSPITAL COMPANY,                        )
                                                 )
                    Plaintiff,                   )
                                                 )
             v.                                  ) CIVIL ACTION NO. 5:12-CV-375
                                                 ) (MTT)
                                                 )
REBECCA PARDO, et al.,                           )
                                                 )
                    Defendants.                  )

                                          ORDER

        Plaintiff Select Medical Corporation has filed a motion to compel Defendant

 Rebecca Pardo to respond to its post-judgment discovery requests and has moved the

 Court to award attorney’s fees incurred in filing the motion. Doc. 22. Pardo has not

 responded to the motion. For the reasons discussed below, that motion (Doc. 22) is

 GRANTED in part, and Pardo is ORDERED to respond to Select’s post-judgment

 discovery requests by July 10, 2019.

                                    I. BACKGROUND

        On September 18, 2012, Select filed its complaint against Joseph and Rebecca

 Pardo for failure to pay Select for the medical treatment, services, and supplies it

 provided to Joseph while he was a patient in Select’s Macon, Georgia hospital. Doc. 1.

 The Pardos failed to answer the complaint, and the Court granted Select’s motion for

 default judgment, entitling Select to damages and costs totaling $539,908.33, plus post-

 judgment interest. Doc. 16. Judgment was subsequently issued against the Pardos.

 Doc. 17.
          On March 8, 2019, Select served Rebecca Pardo with its post-judgment

discovery requests, including requests for production and interrogatories. 1 Docs. 22-2;

22-3; 22-4. Pardo failed to respond to these discovery requests by April 8. On April 18,

Select send Pardo a letter requesting that she respond to the discovery and if she failed

to do so by April 29, Select would file a motion to compel. Doc. 22-5. Pardo failed to

respond. On May 9, Select filed its motion to compel post-judgment discovery and to

award attorney’s fees incurred in filing the motion. Doc. 22. As of June 19, Pardo has

yet to respond to the discovery requests.

                                          II. DISCUSSION

A. Motion to Compel

          Federal Rules of Civil Procedure 37(a)(3)(B) and 69(a)(2) authorize and support

an order compelling discovery. Rule 69(a)(2) states that judgment creditors are entitled

to discovery, including RFPs and interrogatories, “from any person—including the

judgment debtor”—in aid of the judgment or execution. Responding parties must

answer these requests within thirty days after being served, absent circumstances not

present here. Fed. R. Civ. P. 33(b)(2), 34. Rule 37(a)(3)B) states that a party seeking

post-judgment discovery may move the Court to compel another party to answer an

interrogatory or produce documents.

          When deciding whether discovery should be compelled, courts must weigh the

relevance of discovery requests against whether production would be overly

burdensome. See United States v. R. Enters., Inc., 498 U.S. 292, 306 n.4 (1991)

(citations omitted). Select states that it is entitled to this post-judgment discovery



1   Defendant Joseph Pardo is now deceased. Doc. 22-1 at 1 n.1.

                                                 -2-
because “‘[a] judgment creditor is entitled to discover the identity and location of any of

the judgment debtor’s assets, wherever located.’” Doc. 22-1 at 3 (quoting Nat’l Serv.

Indus., Inc. v. Vafla Corp., 694 F.2d 246, 250 (11th Cir. 1982)) (other citations omitted).

In other words, the information sought is relevant to Select’s collection efforts. Because

Pardo has not responded to the discovery requests, the Court assumes that production

is not overly burdensome. Accordingly, Select’s motion to compel Pardo to produce the

requested documents and answer the interrogatories is GRANTED. Pardo is

ORDERED to respond to Select’s post-judgment discovery requests that she received

on March 8, 2019 by July 10, 2019.

B. Attorney’s Fees

       Select seeks to recover attorney’s fees incurred in filing its motion to compel.

Doc. 22-1 at 4. The Court will reserve ruling on this matter.

                                    III. CONCLUSION

       For the foregoing reasons, Select’s motion to compel (Doc. 22) is GRANTED in

part. Pardo is ORDERED to respond to Select’s post-judgment discovery requests

(Docs. 22-2; 22-3) that she received on March 8, 2019 by July 10, 2019. The Court will

reserve ruling on Select’s motion for attorney’s fees until a later date.

       SO ORDERED, this 21st day of June, 2019.

                                           S/ Marc T. Treadwell
                                           MARC T. TREADWELL
                                           UNITED STATES DISTRICT COURT




                                            -3-
